On petition in error, judgment affirmed.
Crew, Spear and Price, JJ., concur.
On cross-petition in error, judgment against cross-petitioner reversed as per journal entry.
Summers, C. J., Davis, Sitauck and Price, JJ., concur.
It is ordered and adjudged by this court, that the judgment of said circuit court be, and the same is hereby, affirmed as to the plaintiff in error, The Lake Erie & Western Railroad Company, and on the cross-petition in error, the judgment is reversed, and the petition dismissed as to the cross-petitioner in error, Reuben Hickock, Crew, Spear and Price, JJ., being of the opinion that the judgment as to the railroad company should be affirmed; Summers, C. J., Davis and Shauck, JJ., being of the opinion that upon the undisputed evidence the negligence of the decedent, Arminda Good, contributed as a proximate cause to her death, and Price, J., being of the opinion that a cause of action was not proven against the defendant Hickock.